DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Specie III in the reply filed on 12/16/2021 is acknowledged. The traversal is on the ground(s) that it would not be an undue burden for the examiner to also search some species other that the elected species. This is not found persuasive because in the Election Requirement mailed on 10/18/2021, the Examiner clearly identifies the not obvious features of each of the species that require employing different strategies and search queries (see MPEP 808.02 (C). The Applicant is reminded that a different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search).
The requirement is still deemed proper and is therefore made FINAL.

s 3, 4, 11, 16, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2021.
Although claim 20 is drawn to a non-elected invention (Species IV), the Applicant’s response still shows “(Original)” as the status identifier. Consequently, the status identifiers for claim 20 should be change to “(Withdrawn)”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 500 (Figure 12); 700, 702 (Figure 14); 8, 800, 802 (Figure 15); 900, 908 (Figure 16); 1000, 1008 (Figure 17); 1300 (Figure 20); 1400 (Figure 21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0071], line 8, “102” should be replaced with --802--.  
In paragraph [0073], line 3, “1002” should be replaced with --1102--.
In paragraph [0074], line 2, “substrate” should be replaced with --package--.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, a period should be added at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onaka et al. (US 2019/0077256).

Regarding claim 1, Onaka et al. discloses a magnetic sensor package (element 100, Fig. 10), comprising: at least one integrated device die comprising: a first sensor portion (element 12p, Fig. 10) having a sensing element (element 12, Fig. 1A and 10) configured to detect the orientation (i.e., angle) of a magnetic field generated by a rotating magnet (element 142, Fig. 2A) (see par. [0135]); and a second sensor portion (element 10p, Fig. 10) having a sensing element (element 40, Fig. 1A) configured to detect a number of turns of the rotating magnet (see par. [0135]); a package substrate (element 130, Fig. 10), wherein the at least one integrated device die is mounted onto the package substrate; and a housing (element 136, Fig. 10), wherein the housing encases the package substrate at the at least one integrated device die (see Fig. 10).
Regarding claim 2, Onaka et al. discloses a magnetic sensor package, wherein the at least one integrated device die comprises a first integrated device die comprising the first sensor portion, and a second integrated device die comprising the second sensor portion (see Fig. 10).
Regarding claim 5, Onaka et al. discloses a magnetic sensor package, wherein first integrated device die is stacked onto the second integrated device die (see Fig. 10).
Regarding claim 8, Onaka et al. discloses a magnetic sensing system (element 150, Fig. 2A), comprising: a rotatable magnet (element 142, Fig. 2A) configured to generate a rotating magnetic field; and a magnetic sensor package (element 100, Fig. 10), comprising: at least one integrated device die comprising: a first sensor portion 
Regarding claim 9, Onaka et al. discloses a magnetic sensing system, wherein the magnetic sensor package is aligned with a rotational axis of the magnet (see Fig. 2A).
Regarding claim 10, Onaka et al. discloses a magnetic sensing system, wherein a center of the first sensor portion is aligned with the rotational axis of the magnet (see Fig. 2A).
Regarding claim 12, Onaka et al. discloses a magnetic sensing system, wherein the magnetic sensor package is at a first position within a plane perpendicular to the rotational axis of the magnet (see Fig. 2A).
Regarding claim 13, Onaka et al. discloses a magnetic sensing system, wherein the first position experiences a constant magnetic field strength as the magnet rotates (see Fig. 2A).
Regarding claim 14, Onaka et al. discloses a method of manufacturing a magnetic sensor package, the method comprising: providing a package substrate (see Fig. 26); forming at least one integrated device die on the package substrate (see Figs. 
Regarding claim 15, Onaka et al. discloses a method of manufacturing a magnetic sensor package, wherein forming the at least one integrated device die comprises forming a first integrated device die comprising the first sensor portion and forming a second integrated device die comprising the second sensor portion (see Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2019/0077256) in view of Saito et al. (US 2021/0149000).

Regarding claims 6 and 18, even assuming arguendo, without conceding, that Onaka et al. does not disclose a die attach film, Saito et al. shows that this feature is 
Regarding claims 7 and 19, although Onaka et al. appears to be silent about the material of the package substrate, Saito et al. shows that utilizing a non-magnetic material, such as copper, for the package substrate is well known in the art (see par. [0063]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize copper the package substrate to prevent magnetic field distortions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2019/0077256) in view of Wada et al. (US 9,372,243).

Regarding claims 6 and 18, even assuming arguendo, without conceding, that Onaka et al. does not disclose a die attach film, Wada et al. shows that this feature is .

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2019/0077256) in view of Izawa et al. (US 5,637,995).

Regarding claims 7 and 19, although Onaka et al. appears to be silent about the material of the package substrate, Izawa et al. shows that utilizing a non-magnetic material, such as copper, for the package substrate is well known in the art (see col. 14, lines 52-67). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize copper for the package substrate to prevent magnetic field distortions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Kanekawa et al. (US 8,089,233), Mattheis et al. (US 2018/0372510), Komasaki et al. (US 2021/0288557) disclose rotation detection devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/11/2022